DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 25, 2022.
Currently, claims 1, 4, 6-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-64 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112
	Claims 1, 4, 6-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-59 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons set forth in the last Office action mailed on January 24, 2022 and for the reasons set forth below.
Applicant's arguments filed on July 25, 2022 have been fully considered but they are not persuasive. Applicant argues that “antigenic epitopes were well known in the art and that “algorithms for identifying T-cell epitopes from within full-length proteins were well known” by pointing out “Lonza Epibase, SYFPEITHI (1991) and HLA_BIND (1994).” (emphasis added). Hence, applicant argues that a “skilled artisan would readily recognize that portions of these sequences could be selected to provide said T-cell epitopes” and “a skilled worker would immediately recognize that sequence which constitute such epitope from the provided KRAS sequence.” (emphasis added). In response, it is noted that the written description requirement inquiry is “not a question of whether one skilled in the art might be able to construct the patentee’s device from the teachings of the disclosure….Rather, it is a question whether the application necessarily discloses that particular device.” (original emphasis in italics; emphasis added in bold). Martin v. Mayer, 823 F.2d 500, 504, 3 USPQ2d 1333, 1337 (Fed. Cir. 1987). Hence, the mere possibility that one skilled in the art “could” or “would” or might potentially identify/select T-cell epitopes within applicant’s elected SEQ ID NO:1443 is not sufficient to comply with the written description requirement under35 U.S.C. 112(a). It is highly questionable as to why the instant specification is completely silent regarding the actual T-cell KRAS epitope-encoding sequences comprising any 30-mer of SEQ ID NO:1433, if the claimed sequences “could” be indeed “readily” and “immediately” identified and selected and the technology/skills required to make the claimed subject matter were so “well known” in the art as argued by applicant. It is noted that applicant did not provide any persuasive arguments rebutting the unpredictable nature of shorter fragments of KRAS in providing T-cell epitope function as disclosed in Pan et al. (US 2021/0213120 A1, of record). 
Further, what may be “obvious” is not sufficient to show that the instant inventors were “in possession” of the claimed subject matter of “at least 30 consecutive nucleotides of SEQ ID NO:1433” as a sequence that encodes a “T-cell epitope of human KRAS comprising at least 10 consecutive amino acids of human KRAS”. 
“One shows that one is “in possession’’ of the invention by describing the invention, with all its claim limitations, not that which makes it obvious.” (original emphasis in italics; emphasis added in bold). Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 41 USPQ2d 1961 (Fed. Cir. 1997). 
As repeatedly indicated in the Office actions of record in the instant application, the instant specification does not describe which 30-mer or 60-mer of SEQ ID NO:1433 elected by applicant or any other SEQ ID NOs recited in the instant claims do have the function of encoding a 10-a.a. or 20-a.a. T-cell epitope of human KRAS as required and claimed by the instant claims. The structure-function correlation for an RNA sequence encoding a T-cell epitope (thus functioning as an “mRNA vaccine” as disclosed in the specification) is at best described for a full-length mRNA sequence of NY-ESO-1, PSA, PSAM, MAGE-A2, MAGE-A3, or MAGE-C2, none of which is related to the instantly claimed KRAS T-cell epitope. 
In view of the foregoing, this rejection is maintained. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, 58-60, and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 4, 6-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, 58-60, and 62-64 recite “at least one coding sequence comprising a first sequence of at least 30 consecutive nucleotides”. The claims, however, do not recite any subsequent (e.g., second, third) sequence. As such, the claims fail to particularly point out and distinctly claim the required nucleotide sequence elements included in the “at least one coding sequence”. The claims also recite “a first T-cell epitope of human KRAS” without reciting a subsequent (e.g., second, third) T-cell epitope of human KRAS. Hence, the claims fail to particularly point out and distinctly claim the required element(s). 
	Claim 62 recites that “the coding sequence further comprises a third sequence”. The claimed structure is incomplete because the structure is missing a “second” sequence as claim 62 recites only “a first sequence” and “a third sequence”. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This includes a new matter rejection.
	Claims 60-64 fail to comply with the written description requirement because the instant specification fails to reasonably convey that the instant co-inventors were in possession of any and all at least 30-mer or 60-mer sequences of the recited SEQ ID NOs, wherein the at least 30-mer or 60-mer sequences do have the required function of T-cell KRAS epitope. See the §112(a) rejections in the last Office action mailed on January 24, 2022 and the rejection maintained above, both of which are fully incorporated by reference herein.
Interestingly, it is noted that a 39-mer fragment of human HRAS mRNA (NM_005343.4) comprises a 39-mer fragment that is 100% identical to nucleotide positions 181-219 of SEQ ID NO:1433. See the following portion of NM_005343.4, wherein the underlined 39-mer corresponds to the 39-mer sequence at positions 181-219 of SEQ ID NO:1433.

    PNG
    media_image1.png
    42
    631
    media_image1.png
    Greyscale

	As such, it was not reasonably predicted or known in the prior art that any at least a 30-mer fragment sequence of applicant’s elected SEQ ID NO:1433 has the function of a T-cell epitope of human KRAS, nor does the instant specification disclose the required structure-function correlation for the claimed fragments including a 39-mer fragment at positions 181-219 of SEQ ID NO:1433, wherein the fragment is found in human HRAS as shown above. Hence, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter as of the filing date sought in the instant application. 
Claims 1, 4, 6-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-64 recite “a first” T-cell KRAS epitope-encoding sequence of at least a 30-mer sequence of any one of SEQ ID NOs:1433, 1937, 2441, 2945, 3449, and 3953, wherein some claims also additionally recite a “second” and/or “third” sequence of at least a 30-mer encoding a “second” and/or “third” T-cell epitope. 
In the remarks filed on July 25, 2022, applicant points out pages 6 and 15 of the specification in support of the claim amendments. The passages pointed out by applicant do not support the instantly claimed combination structure comprising at least two or three different fragments of at least 30 consecutive nucleotides of one or more of SEQ ID NOs: 1433, 1937, 2441, 2945, 3449, and 3953 encoding a mixture of two or three different T-cell epitope peptides of “at least 10 consecutive amino acids” or “at least 20 consecutive amino acids” of human KRAS encoded by fragments of one or more of SEQ ID NOs: 1433, 1937, 2441, 2945, 3449, and 3953.
Accordingly, claims 1, 4, 6-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-64 introduce new matter that is not adequately supported by the specification as originally filed.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635